DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2, 13, 18-20 is/are rejected under 35 U.S.C. 102(a1 and a1) as being anticipated by Nadaud (WO0224971, rejection using corresponding English document US PN 6,875,319) as evidenced by Lexico (https://www.lexico.com/en/ definition/substrate) and US Pub 20090301556.
Regarding claim 1 and 13: Nadaud teaches a transparent glass substrate provided with a stack of layers comprising a TiO2 functional layer combined with a barrier underlayer of SiO2 having a thickness within the range claimed (see abstract, Examples 2-4, 6 and 10). 
	Regarding the limitation that the layers are acting on solar radiation, it is noted that Nadaud’s layers are photocatalytic (entire disclosure), which one having ordinary skill would know acts on solar radiation.  Additionally, given that Nadaud’s layer stack is 
Regarding claim 2: Nadaud teaches an underlayer having a thickness of 20nm (Example 6). 
Regarding claim 18: As discussed above, Nadaud teaches a transparent glass substrate provided with a stack of layers comprising a TiO2 functional layer combined with a barrier underlayer acting against alkali diffusion from the substrate, wherein the underlayer is a layer of SiO2 having a thickness within the range claimed. Nadaud’s coated substrate is shown below (see Examples 2-4, 6, 10).
				Glass/Si3N4/SiO2/TiO2
As shown above, the SiO2 barrier underlayer is itself a single layer meeting claim 18.  
Regarding claim 19: Although the manner in which the prior art was interpreted to meet claim 18 fails to meet the requirement of claim 19 due to the intervening Si3N4 between the transparent glass and SiO2 underlayer, Nadaud can also be interpreted in the following manner which would meet the requirements of claim 19.
	Specifically, as mentioned above, Nadaud teaches the following wherein the SiO2 barrier underlayer having the required thickness is a single layer itself under the TiO2 functional layer.
Glass/Si3N4/SiO2/TiO2
As shown, the SiO2 underlayer is in contact with the TiO2 functional layer. Given that “substrate” is defined as merely an underlying layer or a substance in which another material is deposited (see definition provided by Lexico for example), the Si3N4 is itself considered a “substrate” for layers thereon in as much as the term has been defined. 

Glass/Si3N4 (transparent substrate)/SiO2 (single barrier underlayer)/TiO2 (functional layer)

Regarding claim 20: For reasons provided for claim 19 above, Nadaud can be interpreted to teach the following which meets claim 20,
Glass/Si3N4 (transparent substrate)/SiO2 (barrier underlayer)/TiO2 (functional layer)
and as previously mentioned, the SiO2 has a thickness as claimed. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or Nadaud (WO0224971, rejection using corresponding English document US PN 6,875,319) as evidenced by Aguiar (US Pub 20140338749) or in the alternative, under 35 U.S.C. 103 as obvious over Nadaud (WO0224971, rejection using corresponding English document US PN 6,875,319) in view of Aguiar (US Pub 20140338749).
	Nadaud does teach that their substrate discussed above can be used in opacified glazings such as curtain walling (building façade cladding panel) (see Col. 1) which Aguiar appears to suggest is known as spandrel glass (see 0031 in Aguiar as evidence). 
	Alternatively, in the instance Applicants argue that Nadaud’s generally teaching does not anticipate spandrel, it is noted that Naduad clearly teaches that their substrate provided with the layers above can be used in opacified glazings such as curtain walling and their layers are photocatalytic. As Aguiar, who similarly teaches a substrate provided with layers used in opacified glazings such as wall cladding panels (curtain walling), wherein their layers are photocatalytic (see title and 0031), discloses that such wall claddings can be spandrel (0031), it would have been obvious to one having ordinary skill at the time of invention to modify Nadaud to include their curtain walling being spandrel. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.	Claim(s) 11 is/are rejected under 35 U.S.C. 103(a) as obvious over Nadaud (WO0224971, rejection using corresponding English document US PN 6,875,319) or alternatively, over Nadaud (WO0224971, rejection using corresponding English document US PN 6,875,319) and Aguiar (US Pub 20140338749) as applied to claim 10.
	As discussed above, Nadaud teaches the invention of claim 10. Although Nadaud fails to teach a plurality of cladding panels to meet claim 11, this is considered nothing more than duplication of parts and the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04). Specifically, one desired to have a curtain walling include more than one panel, it would have been obvious to one having ordinary skill in the art to include multiple panels as desired. 

4.	Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as obvious over Nadaud (WO0224971, rejection using corresponding English document US PN 6,875,319) as applied to claim 1 in view of .Jacquiod (US Pub 20020034627).
	As discussed above, Nadaud teaches the invention of claim 1. Nadaud does teach that their substrate provided with layers can be used as a glazing for domestic electrical appliances (see Col. 1) but they do not explicitly recite oven doors. However, Nadaud does not exclude this and instead, only generally teach a substrate provided with layers which are photocatalytic and can be used as a glazing for domestic electrical appliances. 


5.	Claim(s) 1-2, 5-13, 15-20 is/are rejected under 35 U.S.C. 103(a) as being obvious over Maillet (US Pub 20170088460)
Regarding claims 1-2 and 13: Maillet teaches a transparent glass substrate provided with a stack of layers providing solar protection (acting on solar radiation) (abstract, examples), said stack comprising a functional layer (abstract, 0023, 0025, 0031, Examples) combined with a barrier underlayer of SiO2 having a thickness of 10-20nm (see 0030, 0035) overlapping the range claimed.
	As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within the above workable range (MPEP 2144.05).
Regarding claims 5-6, 7-8, 15 and 16: An overlayer of SiO2 and an overlayer of TiO2 is provided over the functional layer (see 0032, 0037).
	Although Maillet does not explicitly disclose said SiO2 “for chemical protection”, this is intended use and it has been held by the courts that in intended use claims, the prior art only has to be capable of such use to meet the limitation. In the instant case, a Maillet’s SiO2 is the same as that claimed, one having ordinary skill would reasonably 
	Although Maillet does not explicitly disclose said TiO2 “having mechanical protection”, given that Maillet’s TiO2 is the same as that claimed, one having ordinary skill would reasonably conclude the same capabilities of use to be present absent an evidentiary showing to the contrary (MPEP 2112).
	The overlayer of SiO2 has a thickness of 5-10nm (0037) overlapping the ranges of claims 6 and 15 and the overlayer of TiO2 has a thickness of 1-3nm (0037) meeting the range of claim 8 and overlapping that of claim 16.
	As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within the above workable ranges (MPEP 2144.05).
Regarding claims 9 and 17: The functional layer can be a layer of TiO2 (see 0025, examples and the TiO2 in Table 2) and can have a thickness of 20nm, 30nm (see Table 2) or even 10-70nm (0031) which overlaps that of claim 17.
As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within the above workable range (MPEP 2144.05).
Regarding claim 10 and 12: Maillet teaches that a building façade cladding panel of the spandrel type can comprise their layered substrate (0004-0005, 0017-0019 and Maillet’s claim 13).

Regarding claim 11: As discussed above, Maillet does teach that a building façade cladding panel can comprise their layered substrate but fails to teach a plurality of such panels. However, this is considered nothing more than duplication of parts and the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04). Specifically, one desired to have a building façade cladding include more than one panel, it would have been obvious to one having ordinary skill in the art to include multiple panels as desired. 
Regarding claim 18: As discussed above, Maillet teaches a transparent glass substrate provided with a stack of layers comprising a functional layer combined with a barrier underlayer of SiO2 having a thickness overlapping the range claimed. Specifically, the coated substrate is shown below (see 0030-0031, 0035)
				Glass/SiO2/Si3N4/TiO2/…
The Examiner notes for the record that given that the SiO2 layer is a form of matter, one having ordinary skill would reasonably conclude it to be blocking to some degree, no matter how negligible, alkali diffusion from the underlying glass. Additionally, given that it the same material of SiO2 having the same thickness as claimed, it will be considered have the same functionality of being a barrier against alkali diffusion from the substrate as claimed absent a showing to the contrary (MPEP 2112). 
As shown above, the SiO2 barrier underlayer is itself a single layer meeting claim 18.  
Regarding claim 19: As shown above, the SiO2 underlayer is in contact with the underlying transparent glass substrate and the overlying Si3N4. Although the Si3N4 is 
Glass/SiO2 (single barrier underlayer)/Si3N4 (functional layer)/TiO2/..
Regarding claim 20: For reasons provided for claim 19 above, Maillet can be interpreted to teach the following which meets claim 20,
Glass/ SiO2 (single barrier underlayer)/Si3N4 (functional layer)/TiO2/.
and as previously mentioned, the SiO2 has a thickness overlapping that claimed. 


6.	Claim(s) 3-4 and 14 is/are rejected under 35 U.S.C. 103(a) as being obvious over Maillet (US Pub 20170088460) as applied to claim 1 above, in view of any one of Maillet (US Pub 20170204001), Belliot (US PN 7,935,423) or Kleideiter (US Pub 20070172647).
Regarding claim 3: As discussed above, Maillet teaches the invention of claim 1 but does not teach an overlayer of silicon nitride as claimed. However, Maillet does not exclude an overlayer of silicon nitride but instead, only teaches that the overlayer is a dielectric material applied over a titanium oxide layer (0032, 0064) and wherein their layered stack is temperable (entire disclosure).

	As Belliot, who similarly teaches an overlayer of a dielectric material to be applied over a titanium oxide layer (Col. 3-4) and wherein their layered stack is temperable (entire disclosure), teaches that such overlayers are desirably Si3N4 as it protects the films at high temperatures (see Col. 3), it would have been obvious to one having ordinary skill at the time of invention to modify Maillet ‘460 to include an overlayer of Si3N4 as desired for protecting the films at high temperatures.
As Kleideiter, who similarly teaches an overlayer of a dielectric material to be applied over a titanium oxide layer (see Figures) and wherein their layered stack is temperable (entire disclosure), teaches that applying a Si3N4 overlayer to a titanium oxide layer provides protection from foreign atoms, as well as provides chemical and mechanical stability (see 0025, 0032-0033), it would have been obvious to one having ordinary skill at the time of invention to modify Maillet ‘460 to include an overlayer of Si3N4 as desired for protecting the films from foreign atoms, as well as provide chemical and mechanical stability.
Although Maillet ‘460 may not teach that the silicon nitride contributes to a mirror effect, given that this is the same material as claimed, one having ordinary skill would reasonably conclude the same effects to be obtained (MPEP 2112).
Regarding claims 4 and 14: Although Maillet ‘460 does not explicitly disclose a thickness as claimed for an overlayer of silicon nitride, it has been held by the courts that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Specifically, as it is well known in the art that thickness effects optical properties, strength, etc. it would have been obvious to optimize thickness as desired through routine experimentation to obtain desired optics, strength, etc.
	Additionally it is noted that as thicknesses within the claimed range of claim 4 and close to that of claim 14 are well known for overlayers of Si3N4 on titanium oxide (see Tables in Kleideiter for example), one having ordinary skill would reasonably expect and find values falling within claim 4 and close to that of claim 14 to be obvious through the routine experimentation. 
	Further, in the event Applicants argue that a teaching of a thickness close to that of claim 14 being known in the art is not enough to render the exact thickness of claim 14 obvious, it is noted that it has been held by the courts that a prima facie case of obviousness still exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.

	This is not persuasive. Regardless of whether or not Nadaud teaches both a Si3N4 layer and a SiO2 layer together forms a barrier under their TiO2 layer, the fact of the matter is that each of these layers themselves is considered a barrier layer (i.e. the Si3N4 is a barrier layer and the SiO2 layer is a barrier layer). Initially, Nadaud explicitly discloses that the layers (1) of Si3N4 and (2) of SiO2, “themselves constitute very satisfactory barrier layers” (see col. 9, lines 1-2) which makes clear that each of the layers individually are barrier layers . Additionally, the Examiner notes for the record that given that each layer is a form of matter, one having ordinary skill would reasonably conclude each one to be blocking (each forming a barrier) to some degree, no matter how negligible, species diffusion. As such, again, each layer itself is considered a barrier layer. Given that Nadaud’s SiO2 layer is a barrier layer under TiO2, it is itself a barrier underlayer, and as discussed in the Office Action, this SiO2 layer has a thickness within the claimed range meeting claim 1. 
Further, the Examiner points out that claim 1 recites “at least one barrier underlayer, wherein the barrier underlayer is a layer of silicon dioxide”. As such, even if Nadaud does include an additional barrier layer of Si3N4 with a barrier layer of SiO2, as Nadaud is still teaching at least one barrier underlayer of SiO2, the requirements of claim 1 are met. 

This is not persuasive for similar reasons as provided for Nadaud above. Specifically, regardless of whether or not Maillet teaches both a SiO2 layer and a Si3N4 layer forming a barrier under their TiO2 layer, the fact of the matter is that each of these layers themselves would be considered a barrier layer. Given that Maillet’s SiO2 layer is a barrier layer under TiO2, it is itself a barrier underlayer, and as discussed in the Office Action, this SiO2 layer has a thickness overlapping the claimed range meeting claim 1. 
Further, the Examiner points out that claim 1 recites “at least one barrier underlayer, wherein the barrier underlayer is a layer of silicon dioxide”. As such, even if Malliet does include an additional barrier layer of Si3N4 with a barrier layer of SiO2, as Maillet is still teaching at least one barrier underlayer of SiO2, the requirements of claim 1 are met. 
Applicants also appear to argue unexpected results for their SiO2 underlayer with a thickness as claimed and assert that Maillet does not recognize the problem identified by the inventors nor the inventors’ solution to the problem. 
This is not persuasive. Initially, the Examiner notes that the art does not have to recognize the same problem as Applicants’ nor recognize the inventors’ solutions to meet the claim. Instead, the prior art only has to teach the claimed structure which Maillet does for reasons provide above. Additionally, although Applicants argue unexpected results disclosed in their, this is not persuasive. Initially, the features discussed are not commensurate in scope with the claimed invention. Specifically, 
Applicants argue that the cited art also fails to teach new claims 18-20 but this is also not persuasive. 
Regarding Nadaud teachings claims 18-20, as discussed in the Office Action, Nadaud teaches claims 18-20 for the following reasons.
Regarding claim 18: Nadaud teaches a transparent glass substrate provided with a stack of layers comprising a TiO2 functional layer combined with a barrier underlayer acting against alkali diffusion from the substrate, wherein the underlayer is a layer of SiO2 having a thickness within the range claimed. Nadaud’s coated substrate is shown below (see Examples 2-4, 6, 10).
				Glass/Si3N4/SiO2/TiO2
As shown above, the SiO2 barrier underlayer is itself a single layer meeting claim 18.  
Regarding claim 19: Although the manner in which the prior art was interpreted to meet claim 18 fails to meet the requirement of claim 19 due to the intervening Si3N4 between the transparent glass and SiO2 underlayer, Nadaud can also be interpreted in the following manner which would meet the requirements of claim 19.
	Specifically, as mentioned above, Nadaud teaches the following wherein the SiO2 barrier underlayer having the required thickness is a single layer itself under the TiO2 functional layer.
Glass/Si3N4/SiO2/TiO2
As shown, the SiO2 underlayer is in contact with the TiO2 functional layer. Given that “substrate” is defined as merely an underlying layer or a substance in which another material is deposited (see definition provided by Lexico for example), the Si3N4 is itself considered a “substrate” for layers thereon in as much as the term has been defined. 
	Additionally, given that Si3N4 is well known to be transparent (see par. 0026 in US Pub 20090301556 for example as evidence), Nadaud is interpreted as follows meeting claim 19.
Glass/Si3N4 (transparent substrate)/SiO2 (single barrier underlayer)/TiO2 (functional layer)
Regarding claim 20: For reasons provided for claim 19 above, Nadaud can be interpreted to teach the following which meets claim 20,
Glass/Si3N4 (transparent substrate)/SiO2 (barrier underlayer)/TiO2 (functional layer)
and as previously mentioned, the SiO2 has a thickness as claimed. 
Regarding Maillet teaching claims 18-20, as discussed in the Office Action, Maillet teaches claims 18-20 for the following reasons.
Regarding claim 18: Maillet teaches a transparent glass substrate provided with a stack of layers comprising a functional layer combined with a barrier underlayer of SiO2 having a thickness overlapping the range claimed. Specifically, the coated substrate is shown below (see 0030-0031, 0035)
				Glass/SiO2/Si3N4/TiO2/…
The Examiner notes for the record that given that the SiO2 layer is a form of matter, one having ordinary skill would reasonably conclude it to be blocking to some degree, no matter how negligible, alkali diffusion from the underlying glass. Additionally, given that it the same material of SiO2 having the same thickness as claimed, it will be considered have the same functionality of being a barrier against alkali diffusion from the substrate as claimed absent a showing to the contrary (MPEP 2112). 
As shown above, the SiO2 barrier underlayer is itself a single layer meeting claim 18.  
Regarding claim 19: As shown above, the SiO2 underlayer is in contact with the underlying transparent glass substrate and the overlying Si3N4. Although the Si3N4 is not explicitly disclosed as a “functional layer”, given that Applicants do not define nor recite in the claim what is meant by “functional layer”, as long as the layer in the prior art can be reasonably considered to be “functional”, the claim will be met. In the instant case, as one having ordinary skill would reasonably conclude the Si3N4 layer in Maillet to be performing some functionality therein (i.e. whether as a barrier, optical properties, etc), it will be considered itself to be a “functional layer” in as much as the term has been defined.   More specifically, Maillet can be interpreted as follows meeting claim 19.
Glass/SiO2 (single barrier underlayer)/Si3N4 (functional layer)/TiO2/..
Regarding claim 20: For reasons provided for claim 19 above, Maillet can be interpreted to teach the following which meets claim 20,
Glass/ SiO2 (single barrier underlayer)/Si3N4 (functional layer)/TiO2/.
and as previously mentioned, the SiO2 has a thickness overlapping that claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784